Title: To Benjamin Franklin from Jonathan Williams, Sr., 7 November 1778
From: Williams, Jonathan Sr.
To: Franklin, Benjamin


Hon Sr
Boston Novr. 7. 1778—
Your recommendation of Mr: Holker as Well as his own worth Intitles him to all the Civilities & Assistance in my power in full Faith & Confidence in you I have undertook to Indorse his Bills to a Large amt: they are public Bills & Doubtless Will be honourd I have 2 ½ per Ct. for doing the Business but 10 per Ct. would be no Indusment without your Letter by him, the money is apply’d to the Kings Use in repairing his Ships that Came into our Harbour maney off them without mast & otherwise much damag’d by the Storme it must Cost a Large Sum to fit them for the Sea they are all now Saild their distenation to us unknown— Our Political State not withstanding all disasters disopinment & the utmost Exartions of our Enimies America is more Stable then ever America Stands firm & verry soon your Words Conserning hir Will be Verifyd Viz it will be a land of Liberty an Asylem for all the Oppresed & distressd in Europ— I am off opinion that we shall have not much more fiting Our Enemies Will have a Enought to do to take Care of them Selves— One of their Ships Cold the Summersit of 74 Guns was a few day ago Cast away On Cape Cod by a Storme & to all apperances their must be more of them the Ship is Lost all the men & Officers Except about 30 Wh. was drown’d they are prisiners under Gard & Are Coming by Land to Boston expect them tomorrow— General Gates ariv’d in Town yesterday to take the Command in the rume of G—— Heath I pad my Respects to him he Verry kindly Inquired after you—he is Well & in fine helth.
We have rumers daley but nothing Worth notice to be depend On— I have had the honour off a Consignment From your Friend Monsr. Chaumont & have taken the Liberty to Send his Acct & my Sons Letters under Cover to you as the Bearrer a Worty Young Gentleman having Letters From Government Will most Likley Se Paris First if you Could Order Jonathan his Letters it would Oblige as 2 of them mark on the Seald Side thus B Contain Bills of Exchange & are of Consequence—
I understand Jona has resignd the public Imploy I Hope he has your Approbation— Mr Green General Greens Brother Aunts Grandson Was here this week & Brought me a Letter Shee was Will & wants much to hear From you her Letters to you I have taken Care to Forward & Mr Wintrop Gorden Doctrs with other of your Friends I have Sent by the Best Opportunities but belive there most of them taken We have not recd any from Jona Since July: I am With My Best Wishes for your Helth & Happiness Your Dutyfull Nephew
Jona Williams
NB my respects to your Children
 
Addressed: Doctr. Benjamin Franklin Esqr / Passy in / Paris—
Notation: Jona. Williams Boston 7e. 9bre. 1778.
